DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 8 and 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner will address the allegation made at page 8, wherein Applicant states, “Thus, for the reasons stated above, with the teachings of DEWAR, Applicant submits that it would not have been obvious to a person skilled in the art to provide the fins as claimed”. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP §2145-I. Applicant’s arguments presented within pages 5-7, of the submission filed on 31 March, 2022, are directed towards the claim amendments which incorporate new limitations, at least related to the particular additive manufacturing process of the heat exchange and orientation relative to the construction support. As such, the Examiner notes that DEWAR does not disclose, teach, or suggest this additive manufacturing process and orientation relative to the construction support, but does not find it persuasive that one having ordinary skill within the art would have found the claimed invention novel and/or non-obvious. The Examiner points to the newly presented prior art ALTUNKAYA (EP 3062055 A1 – published 31 August, 2018; see provided English machine translation), VERSLUYS(US 2018/0015539 A1 – filed 12 July, 2016), and non-patent literature COOPER (NPL: Cooper, Kenneth. “Selective Laser Sintering.” Rapid Prototyping Technology, 1st ed., Boca Raton, 2001, pp. 102–114.) which teach heat exchangers being built through selective laser sintering additive manufacturing and provide the state of the manufacturing process of selective laser sintering additive manufacturing.  As such, the Examiner presents the rejections of the claims herein.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March, 2022 has been entered.

Disposition of Claims
Claims 8 and 21-38 are pending, wherein claims 21-28 are new.
Claims 1-7 and 9-20 have been cancelled.

Information Disclosure Statement
In view of Applicant’s clarification on the record, as set forth within the Applicant’s Remarks/Amendments filed on  31 March, 2022 at page 5, the information disclosure statement (IDS) submitted on 17 December, 2021 was filed after the mailing date of the Non-Final Office Action on 31 August, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  See MPEP§ 609.01. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 8 and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the side of said construction support" in line 22  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that the claim is directed to the plates and the fins of the heat exchanger being perpendicular to said construction support, said first hollow edge of each fin being oriented on a side of said construction support.
Claims 21-38 depend from rejected claim 8, and thereby, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEWAR (US 5,655,600 – published 12 August, 1997), in view of ALTUNKAYA (EP 3062055 A1 – published 31 August, 2018; see provided English machine translation), VERSLUYS(US 2018/0015539 A1 – filed 12 July, 2016), and COOPER (NPL: Cooper, Kenneth. “Selective Laser Sintering.” Rapid Prototyping Technology, 1st ed., Boca Raton, 2001, pp. 102–114.).
 As to claim 8, DEWAR discloses a method for producing a heat exchanger (10; col.3, line 10) between a first fluid (22 or 24; col.3,lines 26-32) flowing in a longitudinal direction (X)(direction A or B shown in figures 1 and 2, dependent upon which fluid, 22 or 24, interpreted as first fluid) and a second fluid (22 or 24; col.3, lines 26-32), said heat exchanger comprising: 
- two parallel plates(12a-12f; col.3,lines 10-12) distant from one another(figures 1 and 2), so as to define a passage for circulating said first fluid(18 or 20, respective, to the first fluid, 22 or 24; figures 1 and 2; col.3, lines 26-43);
- at least one first and one second row of fins(see annotated figure 2, but further shown in figure 1) arranged between said plates (col.3, lines 10-25), said fins being flat and independent from each other(figure 2, at least; col.3, lines 51-55), each fin extends from one of said plates to the other of said plates (col.3, lines 10-25), said first and second rows extending longitudinally(wherein it is now designated that direction A is construed as being the longitudinal direction, wherein figure 2 shows the fins being provided with a dimension that extends in the longitudinal direction, A; col.3, lines 55-58), the fins of said first row being arranged preferably in staggered rows with respect to the fins of said second row (see annotated figure 2, wherein the fins are shown to be staggered relative to one another, but further shown in figure 1), each fin being delimited longitudinally by a first edge and a second edge(wherein the passage of the first fluid is now being construed as the passage of 18, as shown in figures 1 or 2, with the fluid flow in the direction of A; the first edge is the upstream edge of the fins, 14, wherein the second edge is the downstream edge of the fins) said first edge comprising, at each of the ends thereof, a region of connection with the corresponding plate (see annotated figure 2, in view of col.3, lines 10-25),
wherein the method comprises a step of producing said heat exchanger by additive manufacture (col.1, lines 20-28; col.3, lines 10-25).
DEWAR does not explicitly disclose the combination of the fins being arranged perpendicularly between the plates and characterised in that said regions of connection of said first edge are respectively inclined by an angle (A) and an angle (B) with respect to a normal (N) to the plates, said angles (A) and (B) being defined in a plane (P) perpendicular to said plates and parallel with the direction (X), said first edge and said second edge of each of the fins having an identical profile in said plane (P), wherein the edges are provided as a first hollow edge and a second hollow edge, and wherein the method of producing the heat exchanger is by selective melting on powder beds along a manufacturing axis (Z) parallel with said longitudinal direction (X) of the heat exchanger, the heat exchanger being manufactured on a construction support of an additive manufacturing machine, said plates and said fins of the heat exchanger being perpendicular to said construction support, said first hollow edge of each fin being oriented on the side of said construction support.
However, DEWAR does provide that diameter, or width direction of the fins in the cases where the fins are rectangular/square in profile as shown in figure 3, can be varied to provide the best match to the desired total exchange of heat (col.3, lines 23-25) and the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates and the width, which is to be provided along the direction of the flow of fluid, are both result effect variables, i.e. variables which achieve a recognized result. In this case, the width or extent of the fins affects the desired total exchange of heat, while the angle of the fins disposed relative to the plates affects the flow resistance. In doing so, it is possible that the fins take the shape as shown in annotated figure A (see below), wherein the fins are angled relative to the plates, in a YZ-plane view, which provides them as perpendicular, the fins are further angles relative to the plates, in a XY-plane view, which provides angling within the plane (P) (XY-plane) of the first edge at the connection locations angled to the normal(N) of the plates, and the width of the fin in the longitudinal direction is elongated.  In this case, the fin structure can be provided to be perpendicularly arranged between the plates, wherein the edges are angled relative to the normal of the plates at angles A and B, wherein the angles are defined in the plane (P) perpendicular to the plates and parallel to the longitudinal direction (X) (plane defined by the view of annotated figure A as the ZY-plane) and the first and second edges have identical profiles in the plane (P) (as the shape is a rotated rectangle or square, which would have the same profile), in view of the rectangular structure being tilted relative to the plates via angles A and B. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the fins as claimed by the teachings of DEWAR for the purposes of affecting the heat transfer and resistance of fluid flow. More so, in providing the orientation of the fins of DEWAR, as shown in annotated figure A, the fin first edge upstream based on the direction of X (same as the direction of A of DEWAR of the fluid flow), would be the first hollow edge, while the fin second edge downstream based on the direction of X (same as the direction of A of DEWAR of the fluid flow) would be the second protruding edge.

    PNG
    media_image1.png
    1585
    1645
    media_image1.png
    Greyscale

Annotated Figure A
Secondly, ALTUNKAYA is within the field of endeavor provided a heat exchanger (par. 1), and method of manufacturing said heat exchanger (par. 4; par. 12). In particular, ALTUNKAYA teaches a heat exchanger which includes plates (3a/3b) which are distant from one another (figure 1) with a first row and second row of fins (6/7), staggered (based on the positioning of the openings, 12a), provided between said plates (figure 1). ALTUNKAYA provides that the fins and the plates can be produced by means of additive manufacturing process, which includes a buildup of components layer by layer directly from a computer model (par. 12). By manufacturing the heat exchanger by such process, in particular a selective laser melting process (par. 13-14 and 38), the heat exchanger can be manufactured without component-specific investments, such as tools to build particular components, and the design of the heat exchanger can be accomplished in a functional-related manner, which greatly simplifies the heat exchanger and constructs a single piece (par. 12-13).  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DEWAR with the teachings of ALTUNKAYA to provide manufacturing of the heat exchanger by an additive manufacturing process which selectively melts, i.e., laser sintering, so as to limit costs of component-specific tools to build the heat exchanger, while providing a functional-related design approach that simplifies the manufacturing process to form a single-piece, complex heat exchanger that can be directly manufactured from a computer model.
Lastly, COOPER is relevant by providing teachings of selective laser sintering, which is known within the art, as evidenced by VERSLUYS, to be an alternative to the same device used as selective laser melting, wherein the energy source of selective laser melting causes the powder is selectively melted, as opposed to the selective laser sintering causes the powder to be sintered (par. 12 of VERSLUYS). Regardless, as the machine and process are alternative to one another, the teachings of COOPER would hold true for selective laser melting, as the energy source would change to a laser which melts. COOPER teaches wherein selective laser sintering builds structures/components from build media in powder form through fusing the powder together by application of a laser (pg. 1, section 11.2). The process begins by building the structure/components within a computer model.  This computer model is exported, and software of the SLS machine provides importing the files of the structures/components and allowing a user to orient or scale the parts as necessary. From this, the SLS machine has a build piston in the center and a feed piston on the side, such that the build piston will begin at the top of the range, and lower as the parts are built layer upon layer (pg. 1-2, section 11.2). With the build piston at the top,  a thin layer of powder is spread across the build area of the build piston by the feed piston. The laser cures the areas of the powder where the parts are to be formed, and then the build piston lowers. Upon lowering, another layer of powder is spread across the build area of the build piston by the feed piston, and the process continues until the structure/component is completed (pg. 2, section 11.2). As noted by the state of SLS technology by the teachings of COOPER, that it is a known technique to provide building of the structure, via additive manufacturing that uses selective melting on powder beds, by orienting and placing the structure/components as desired, and that the structure is built layer upon layer on a construction support of the additive manufacturing machine (i.e., the build piston).  This is strong evidence that modifying DEWAR as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., orienting the heat exchanger to be built, which includes the plates and fins, as desired, such as the plates and fins being perpendicular to the construction support and the first hollow edge of each fin being oriented on a side of the construction support, wherein the lowering of the construction support, i.e., build piston’s manufacturing axis (Z) can be parallel to the longitudinal direction (X) of the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify DEWAR by COOPER such that the heat exchanger is produced by SLS technologies and build along the manufacturing axis, which is parallel to the longitudinal direction, and oriented with the plates and fins being perpendicular to the construction support and the first hollow edge of each fin being oriented on a side of the construction support, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of building layer upon layer the heat exchanger through selective melting of the powder beds of the SLS machine and orienting the heat exchanger as desired, for the reasons related to the providing the heat exchanger being constructed through SLS additive manufacturing processes as previously described.

As to claim 21, DEWAR, as modified, previously taught wherein the manufacturing of the heat exchanger via an additive manufacturing process, which causes selective melting of powder (i.e., through SLS additive manufacturing) via operation of a laser, effectively produces a single-piece component for the reasons previously provided to produce DEWAR through SLS additive manufacturing over other processes (see rejection of claim 8). As such, DEWAR, as modified by ALTUNKAYA and COOPER, teaches the heat exchanger being monobloc.

As to claim 22, DEWAR, as modified, further teaches wherein the angle (A) is equal to the angle (B) (in view of the edge of the fin, shown in annotated figure A, acting as a transverse line to the two normal lines shown. As the normal lines are perpendicular to both of the plates, due to the parallel nature of the plates, the normal lines are further parallel to one another, this would provide that the edge of the fin acts as a transverse line to the normal lines, which in turn follows the known alternate interior angles theorem, which provides angles A and B being congruent).

As to claim 23, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein one of them is greater than 40°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A or B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 24, DEWAR, as modified, provided, at least, the position as shown in figure 1, further teaches wherein, in the plane (P), more than 90% of the length of the first hollow edge is inclined with respect to the normal (N) (see annotated figure A, which provides that the first edge is inclined over the entire length with respect to the normal).

As to claim 25, DEWAR, as modified provided, at least, wherein the fin was inclined long the first hollow edge with respect to the normal (see annotated figure A), further teaches wherein said first hollow edge comprises at least one rectilinear section inclined with respect to the normal (N) (figure 3, in view of annotated figure A, in the YZ plane view, which provides the fin could be rectangular, such that the first edge would be a rectilinear section).

As to claim 26, DEWAR, as modified provided, at least, wherein the fin was inclined long the first hollow edge with respect to the normal (see annotated figure A), further teaches wherein said first hollow edge comprises two rectilinear sections inclined with respect to the normal (N) and having concurrent directions(figure 3, in view of annotated figure A, in the YZ plane view, which provides the fin could be rectangular, such that the first hollow edge could have two rectilinear sections, wherein an upper section is considered to be one and a lower section is considered to be another, which occur along the same edge).

As to claim 27, DEWAR, as modified, further teaches wherein the fins are spaced longitudinally by a constant amount (col.3, lines 23-25).

As to claim 28, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein each of them is greater than 40°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A and B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 29, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein one of them is greater than 45°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A or B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 30, DEWAR, as modified, previously provided the angle (A) and the angle (B), but does not further provide wherein each of them is greater than 45°. 
However, DEWAR, again, does provides the angle of the fins can be made relative to the edge of the plates and to the fluid streams to provide a range of compromises in resistances between the two fluid streams (col.3, line 64- col.4, line 6). This provides that the angle of the fins relative to the edges of the plates is a result effect variables, i.e. variables which achieve a recognized result. In this case, the angle of the fins disposed relative to the plates affects the flow resistance. Therefore, as the general conditions of the claim are taught by the prior art, DEWAR, it is not inventive to determine the optimum or workable ranges through routine experimentation. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the angle of at least A and B as claimed by the teachings of DEWAR for the purposes of affecting resistance of fluid flow.

As to claim 31, DEWAR, as modified, further teaches wherein, in the plane (P), more than 95% of the length of the first hollow edge is inclined with respect to the normal (N) (see annotated figure A, which provides that the first edge is inclined over the entire length with respect to the normal).

As to claim 32, DEWAR, as modified, further teaches wherein said first hollow edge comprises at least one circular section (figure 3; col.4, lines 7-13, wherein the fin can be provided with a different cross-section which could provide a circular section along the edges).

As to claim 33, DEWAR, as modified, further teaches wherein said first hollow edge comprises at least one elliptical section (figure 3; col.4, lines 7-13, wherein the fin can be provided with a different cross-section which could provide a circular section along the edges, wherein a circle is a special case of an ellipse).

As to claim 34, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first hollow edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section and at least one rectilinear section, inclined with respect to the normal (N) (see annotate figure A, which provides that the first hollow edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first hollow edge to be provided with a rectilinear and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first hollow edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

As to claim 35, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first hollow edge could be provided with a different shape (col.4, lines 11-13), such as at least one elliptical section and at least one rectilinear section, inclined with respect to the normal (N) (see annotate figure A, which provides that the first hollow edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first hollow edge to be provided with a rectilinear and elliptical shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

As to claim 36, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first hollow edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section and at least one elliptical section. In particular, it would have been obvious for one having ordinary skill in the art to provide the first hollow edge to be provided with an elliptical and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first hollow edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

As to claim 37, DEWAR, as modified, further teaches wherein various cross-sections of the fins may be provided, such that the first edge could be provided with a different shape (col.4, lines 11-13), such as at least one circular section, at least one elliptical section, and at least one rectilinear section, inclined with respect to the normal (N) (see annotate figure A, which provides that the first hollow edge is inclined over the entire length with respect to the normal). In particular, it would have been obvious for one having ordinary skill in the art to provide the first hollow edge to be provided with a rectilinear, elliptical, and circular shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). More so, DEWAR recognizes that the shape may be selected based on a desired performance, such that one having ordinary skill within the art would have found it suitable within the art to provide different shapes in the fin cross-section, which directly impacts the shape and structure at the first hollow edge, so as to achieve a desired performance. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, DEWAR, based on this. Further, note that in the instant application, pg. 6-7 and 9, the Applicant has not disclosed any criticality for the claimed limitations, relative to the specified shape.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over WONG (US 2016/0230595 A1 – previously published on 11 August, 2016), in view of DEWAR (US 5,655,600 – published 12 August, 1997), VERSLUYS(US 2018/0015539 A1 – filed 12 July, 2016), and COOPER (NPL: Cooper, Kenneth. “Selective Laser Sintering.” Rapid Prototyping Technology, 1st ed., Boca Raton, 2001, pp. 102–114.).
As to claim 38, WONG discloses a turbine engine(figure 3; par. 34) comprising a heat exchanger (64/64A; figure 4), which is formed via manufactured using additive manufacturing techniques related to at least Laser Powder Bed Fusion (LPBF) (par. 50) to form the heat exchanger, but does not disclose the heat exchanger according to claim 1.
However, DEWAR is within the heat exchanger field of endeavor and teaches the heat exchanger according to claim 1, except does not explicitly disclose the combination of the fins being arranged perpendicularly between the plates and characterised in that said regions of connection of said first edge are respectively inclined by an angle (A) and an angle (B) with respect to a normal (N) to the plates, said angles (A) and (B) being defined in a plane (P) perpendicular to said plates and parallel with the direction (X), said first edge and said second edge of each of the fins having an identical profile in said plane (P), wherein the edges are provided as a first hollow edge and a second hollow edge, and wherein the method of producing the heat exchanger is by selective melting on powder beds along a manufacturing axis (Z) parallel with said longitudinal direction (X) of the heat exchanger, the heat exchanger being manufactured on a construction support of an additive manufacturing machine, said plates and said fins of the heat exchanger being perpendicular to said construction support, said first hollow edge of each fin being oriented on the side of said construction support.
First, DEWAR teaches the heat exchanger is advantageous over other heat exchanger designs, in that the heat exchanger incorporates various design changes which can be tailored to a desired total heat exchange between fluids passing through the heat exchanger, and even desired resistance to the fluids, to achieve a desired performance of the heat exchanger (col.3, lines23-25 and col.4,lines 5-13). Given that heat transfer is necessary within turbine engines of aircrafts to dissipate large amounts of heat(par. 51 – designation of high temperature environments), one having ordinary skill within the art might look to various designs to improve heat transfer and heat exchange rates between fluids.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify WONG with the teachings of DEWAR to provide the claimed heat exchanger for at least these reasons.
Second, COOPER is relevant by providing teachings of selective laser sintering (SLS) technology, a particular type of laser powder bed fusion. It will be noted that it is known within the art, as evidenced by VERSLUYS, to be an alternative to the same device used as selective laser melting, wherein the energy source of selective laser melting causes the powder is selectively melted, as opposed to the selective laser sintering causes the powder to be sintered (par. 12 of VERSLUYS). Regardless, as the machine and process are alternative to one another, the teachings of COOPER would hold true for selective laser melting, as the energy source would change to a laser which melts. COOPER teaches wherein selective laser sintering builds structures/components from build media in powder form through fusing the powder together by application of a laser (pg. 1, section 11.2). The process begins by building the structure/components within a computer model.  This computer model is exported, and software of the SLS machine provides importing the files of the structures/components and allowing a user to orient or scale the parts as necessary. From this, the SLS machine has a build piston in the center and a feed piston on the side, such that the build piston will begin at the top of the range, and lower as the parts are built layer upon layer (pg. 1-2, section 11.2). With the build piston at the top,  a thin layer of powder is spread across the build area of the build piston by the feed piston. The laser cures the areas of the powder where the parts are to be formed, and then the build piston lowers. Upon lowering, another layer of powder is spread across the build area of the build piston by the feed piston, and the process continues until the structure/component is completed (pg. 2, section 11.2). As noted by the state of SLS technology by the teachings of COOPER, that it is a known technique to provide building of the structure, via additive manufacturing that uses selective melting on powder beds, by orienting and placing the structure/components as desired, and that the structure is built layer upon layer on a construction support of the additive manufacturing machine (i.e., the build piston).  This is strong evidence that modifying the manufacturing of the heat exchanger of WONG, as modified by DEWAR, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., orienting the heat exchanger to be built, which includes the plates and fins, as desired, such as the plates and fins being perpendicular to the construction support and the first hollow edge of each fin being oriented on a side of the construction support, wherein the lowering of the construction support, i.e., build piston’s manufacturing axis (Z) can be parallel to the longitudinal direction (X) of the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WONG by COOPER such that the heat exchanger is produced by SLS technologies and build along the manufacturing axis, which is parallel to the longitudinal direction, and oriented with the plates and fins being perpendicular to the construction support and the first hollow edge of each fin being oriented on a side of the construction support, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of building layer upon layer the heat exchanger through selective melting of the powder beds of the SLS machine and orienting the heat exchanger as desired, for the reasons related to the providing the heat exchanger being constructed through SLS additive manufacturing processes as previously described.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/2/2022